998 So. 2d 1196 (2009)
Gary M. DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1247.
District Court of Appeal of Florida, First District.
January 9, 2009.
Gary M. Davis, pro se, Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant has filed a rule 3.850 motion raising two claims, including the assertion in claim one that the offenses of which the appellant was convicted occurred on the grounds of the Jacksonville Naval Air Station, which is federal land, and thus the state court did not have subject matter jurisdiction. See Waggy v. State, 935 So. 2d 571 (Fla. 1st DCA 2006). The trial court denied the motion as untimely and successive. However, subject matter jurisdiction may be raised at any time. See Willie v. State, 600 So. 2d 479 (Fla. 1st DCA 1992). The state concedes that the trial court erred by not addressing the merits of the appellant's claim that the trial court did not possess subject matter jurisdiction. We therefore affirm the summary denial of claim two but reverse and remand the summary denial of claim one and direct the court to either attach portions of the record conclusively refuting the appellant's claim or to hold an evidentiary hearing to address the merits.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED with directions.
HAWKES, C.J., WOLF and KAHN, JJ., concur.